DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending wherein claim 10 is new. 

Status of Previous Rejections
	The previous rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 3,717,512) is withdrawn in view of the Applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 2014/0366997). 
In regard to claim 1, Kamat et al. (‘997) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0242]). 

Element
Instant Claim
(mass percent)
Kamat et al. (‘997)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.2 – 2.0 
0.2 – 1.8 
Si
0.2 – 2.0 
0.1 – 1.5
0.2 – 1.5  
Fe
0.01 – 1.5 
0.01 – 1 
0.01 – 1 
Mn + Cu + Zn 
0 – 2.0 
0.1 – 3.5
0.1 – 2.0   
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, iron, manganese, copper and zinc disclosed by Kamat et al. (‘997) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, copper and zinc from the amounts disclosed by Kamat et al. (‘997) because Kamat et al. (‘997) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein, in a cross section of the aluminum alloy material parallel to the longitudinal direction along which crystal grains extend, the crystal grains existing in the thickness portion D have a ratio (L1/L2) of a longitudinal direction dimension L1 measured in the longitudinal direction with respect to a short direction dimension L2 measured in a perpendicular direction relative to the longitudinal direction, equal to or greater than 10.” In claim 2, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
In regard to claim 3, Kamat et al. (‘997) discloses wire/rod products [0375]. 
With respect to the recitation “wherein a diameter of the wire rod is 0.01 to 1.50 mm” in claim 4, while Kamat et al. (‘997) does not specify the diameter of the wire/rod, merely changing the proportion of a prior art product would not patentably distinguish from that prior art product. MPEP 2144.04 (IV)(A). 
In regard to claims 5-6, Kamat et al. (‘997) discloses making sheet and plate [0079]. However, the sheet of Kamat et al. (‘997) would be from 0.006 to 0.249 inches (0.15 mm to 6.32 mm), which overlaps the range of claim 6. MPEP 2144.05 I. 
In regard to claim 7, Kamat et al. (‘997) discloses using the alloy in cables [0306]. 
In regard to claim 8, Kamat et al. (‘997) discloses forming electrical wires [0306]. 
In regard to claim 9, Kamat et al. (‘997) discloses forming connectors or terminals [0306], which would be a spring member according to page 27 of the specification. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Susai et al. (CN 109072351A) as cited in the IDS filed on March 3, 2022. 
In regard to claims 1 and 10, Susai et al. (CN ‘351) discloses an aluminum alloy material and electrically conductive member, members for batteries, fastening parts, parts for springs and structural parts using it having compositions relative to that of the instant invention as set forth below (abstract and page 3). 

Element
Instant Claim
(mass percent)
Susai et al. (CN ‘351)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.45 – 0.9 
0.45 – 0.9  
Si
0.2 – 2.0 
0.2 – 0.8 
0.2 – 0.8 
Fe
0.01 – 1.5 
0.36 – 1.5 
0.36 – 1.5  
Mn + Cu + Zn 
0 – 2.0 
0.06 – 2 
0.06 – 2    
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, iron, manganese, copper and zinc disclosed by Susai et al. (CN ‘351) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, copper and zinc from the amounts disclosed by Susai et al. (CN ‘351) because Susai et al. (CN ‘351) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Susai et al. (CN ‘351) discloses a substantially similar composition and a fibrous metallographic organization with grains extending uniformly in one direction; and in a cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction; and in a cross section parallel to said one direction in the cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction is less than or equal to 270 nm and working to a degree of 4 or more, 5 or more and even 7 or more, with a working rate of 98.2% or more according to the disclosure. Therefore, the claimed properties would be expected in Susai et al. (CN ‘351). MPEP 2112.01 I. 
In regard to claim 10, Susai et al. (CN ‘351) discloses a substantially similar composition and a fibrous metallographic organization with grains extending uniformly in one direction; and in a cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction; and in a cross section parallel to said one direction in the cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction is less than or equal to 270 nm and working to a degree of 4 or more, 5 or more and even 7 or more, with a working rate of 98.2% or more according to the disclosure. Therefore, the claimed fibrous structure would be expected in Susai et al. (CN ‘351). MPEP 2112.01 I. 

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that Kamat et al. (‘997) defines the upper limit and working percentage as 87% at most in Examples and this corresponds to a working ratio of 2.04 and thus does not satisfy a working ratio of 5 or more. The Applicant additionally argues that Kamat et al. (‘997) fails to disclose an R1 value of 400 nm or less at position D or the ratio R2/R1 of greater than 1.8.
In response, the Examiner notes that Kamat et al. (‘997) was not used to reject claim 10 and is not recited in the independent claim. Additionally, the Examiner notes that Kamat et al. (‘997) discloses adding certain elements in order to control the grain structure such as silver, lithium and zirconium [0258] and that increasing the cold working [0518] would achieve a smaller grain size and hence a higher strength, it would have been obvious to optimize the degree of cold working to achieve the desired strength and grain size. MPEP 2144.05 II. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759